DETAILED ACTION

This Office Action is in response to the application as originally filed 10/07/2021. The detail office action to the pending claims 1-13 is as shown below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Drawings Objection
The drawing(s) filed 10/07/2021are objected to under 37 CFR 1.83(a) because The drawings were received on 10/07/2021. These drawings are objected to under 37 CFR 1.83(a) because they include faded, blurry or unreadable text fonts and/or reference characters (e.g. Figs. 4, 6, 7, 9), thus cause reading and printing difficulties. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification Objection
Receipt is acknowledged of Applicant’s originally filed Specification dated 10/07/2021.The Specification is objected to because of the following informalities: 
The Specification recites the acronyms “”LIN” “CANH” “CANL” “DH” “DL” (e.g. Paras [0027], [0053][, 0064]) without defining them in plain text. Every acronym should be defined when it first appears. Applicant's cooperation is requested in defining these acronyms and any other acronym which the applicant may become aware in the specification.
The Specification has been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Abstract of the Disclosure Objection
The Abstract of the Disclosure filed 10/07/2021 is objected to because it is not a concise statement of the technical disclosure of the patent, rather it is simply a copy of claim 1 (see the underlined terms in the below Table). The abstract should be a brief narrative of the technical disclosure as a whole and summarize the invention to enable the Office and the public to determine quickly from a cursory inspection the nature and gist of the technical disclosure. Applicant is reminded of the proper content of an abstract of the disclosure: If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a process, the steps. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length. See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim 1

A transmitter device for transmission of data via DC power distribution lines, 
said transmitter device comprising: 

a sequence generator arranged for receiving a raw data bit stream to be transmitted over a positive and a negative DC power distribution line and for deriving a switching sequence based on said raw data bit stream, a circuit comprising one or more capacitors and a plurality of switches controllable with said switching sequence generated in said sequence generator, 

said one or more capacitors being connectable to said positive and negative DC power distribution lines via said plurality of switches, wherein 

said circuit is arranged for injecting in 
said positive and negative DC power distribution lines symmetric displacement currents resulting from displacing charges on said one or more capacitors when said one or more capacitors are charged or discharged according to the 
sequence of switching, 

said symmetric displacement currents causing changes in voltage of a same magnitude and opposite polarity on said positive and negative DC power distribution lines, 

said voltage having a same frequency as said raw data bit stream.



ABSTRACT of the Disclosure

A transmitter device for transmission of data via DC power distribution lines 
includes 

a sequence generator arranged for receiving a raw data bit stream to be transmitted over a positive and a negative DC power distribution line and for deriving a switching sequence based on the raw data bit stream, and a circuit including one or more capacitors and a plurality of switches controllable with the switching sequence derived in the sequence generator. 





The circuit is arranged for injecting in 
the positive and negative DC power distribution lines symmetric displacement currents resulting from displacing charges on the one or more capacitors when the one or more capacitors are charged or discharged according to the 
switching sequence. 

The symmetric displacement currents give rise to changes in voltage of the same magnitude and opposite polarity on the positive and negative DC power distribution lines.




Claim Objections
The following claims are objected to because of the following informalities: 
Regarding claim 1, the claim is objected to for reciting an acronym “DC”, in several lines, without describing them in plain text. Every acronym should be defined when it first appears. Appropriate correction required.
Regarding claim 12, the claim is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from another multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claim is not been further treated on the merits.
Regarding claim 12, the claim is, also, objected to for reciting an acronym “DC”, in several lines, without describing them in plain text. Every acronym should be defined when it first appears. Appropriate correction required.
Regarding claim 13, the claim is objected to for reciting acronyms “CAN” and “LIN” without describing them in plain text. Every acronym should be defined when it first appears. Appropriate correction required.


Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all the objections stated above or specifically traverse each objection not complied with. See 37 CFR 1.111 (b) and MPEP § 707.07(a).

Pending claims 1-13 contain allowable subject matter. 
The following is an examiner's statement of reasons for determining allowable subject matter: 
The closest prior art of record are US2020/0304172 issued to Yano and US2017/0111086 to Choi et al. (“Choi”)

Regarding the claimed subject matter of the instant application, the prior art of record, specifically 
Yano teaches or suggests a transmitter device (e.g. Fig. 1: a Master station (2) comprising a transmission station (3)) for transmission of data (e.g. Para [0034]: for transmission of data) via DC power distribution lines (e.g. Fig. 1, Para [0032]: via DC power source device & lines), said transmitter device comprising: a sequence generator (e.g. Manchester encoder 31 of Fig. 3) arranged for receiving a raw data bit stream to be transmitted over a positive and a negative DC power distribution line and for deriving a switching sequence based on said raw data bit stream (e.g. Fig. 3 and Para [0097]: the Manchester encoder is provided as a transmission line encoder in the transmission station. The Manchester encoder 31 is supplied with a transmission data sequence to be transmitted, performs Manchester encoding on the transmission data sequence, and outputs a modulation signal corresponding to the transmission data sequence); a circuit (e.g. a Voltage Modulator Circuit 4 of Fig. 1) comprising one or more capacitors (e.g. one or more capacitor 8 in Fig. 1) and a plurality of switches (e.g. Figs 1-2, a Switch unit 7 comprising a plurality of switches (SW1, SW2, SW3, SW4)) controllable with said switching sequence generated in said sequence generator (e.g. Figs 1-2, Paras [0036]-[0039], [0041]: controllable with said switching sequence generated in said sequence generator). Yano also teaches or suggests switching a capacitor to induce a voltage pulse in the positive power line. To achieve this the capacitor is not connected to the positive power line (e.g. Fig. 2C), or is connected with a first polarity in series in the positive power line (e.g. Fig.. 2A), or is connected with the opposite polarity in series in the positive power line (e.g. Fig. 2B). Choi’s invention related to DIRECT CURRENT POWER LINE COMMUNICATION CONTROL DEVICE USING H-BRIDGE CIRCUIT (see for example, Title of Choi). Regarding the claimed subject matter of the instant application , Choi teaches or suggests polarities of voltages on a plurality of electric wires are reversed with an H-bridge circuit applied in accordance with control information of data to be transmitted, wherein data transmitted as change of polarities is found on the reception side, and the transmitted power is restored to direct current power through a bridge diode circuit and is used as power supplied to a load; wherein each load has a unique ID input and the transmitted information or IDs are used to control the load (see for example, Figs. 1-5, and Paras [0019]-[0022] of Choi).
However, none of the prior arts cited alone or in combination provides the design aspect of a transmitter device for transmission of data via DC power distribution lines, said transmitter device comprising: a sequence generator arranged for receiving a raw data bit stream to be transmitted over a positive and a negative DC power distribution line and for deriving a switching sequence based on said raw data bit stream, a circuit comprising one or more capacitors and a plurality of switches controllable with said switching sequence generated in said sequence generator, said one or more capacitors being connectable to said positive and negative DC power distribution lines via said plurality of switches, wherein said circuit is arranged for injecting in said positive and negative DC power distribution lines symmetric displacement currents resulting from displacing charges on said one or more capacitors when said one or more capacitors are charged or discharged according to the sequence of switching, said symmetric displacement currents causing changes in voltage of a same magnitude and opposite polarity on said positive and negative DC power distribution lines, said voltage having a same frequency as said raw data bit stream; wherein said switches form an H-bridge with one capacitor connecting the two legs of the H-bridge; wherein said switches form an H-bridge whereby, between the two legs of the H-bridge, an in series connection of two capacitors is realized having an interconnection point connected to a resistive divider forming a virtual ground in said interconnection point; and wherein said circuit forms a H-bridge wherein the connection between the two legs of said H-bridge comprises a switch of said plurality of switches and wherein each leg of said H-bridge comprises a further switch of said plurality and a capacitor of said one or more capacitors, as recited in independent claim 1 and further limited in its dependent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 Conclusion

The following relevant art made of records not relied upon are also considered pertinent to applicant's disclosure: 
CN104303461A	BUS SUBSCRIBER FOR A BUS SYSTEM, BUS SYSTEM FOR A MOTOR VEHICLE		
CN105812014B	METHOD FOR CONTROLLING CONTROLLER AREA NETWORK TRANSCEIVER CIRCUIT AND APPARATUS THEREOF
CN109347713B	BIDIRECTIONAL BUS SYSTEM AND METHOD FOR OPERATING BIDIRECTIONAL BUS		
CN109714234B	TRANSCEIVER UNIT FOR TRANSMITTING DATA VIA A DIFFERENTIAL BUS			
CN111713073B	SUB STATION FOR A SERIAL BUS SYSTEM AND METHOD FOR TRANSMITTING MESSAGES IN A SERIAL BUS SYSTEM
CN111713077B	SUB STATION FOR A SERIAL BUS SYSTEM AND METHOD FOR TRANSMITTING MESSAGES IN A SERIAL BUS SYSTEM
CN112654525A	DEVICE AND METHOD FOR GENERATING WAKE-UP SIGNAL AND CHARGING INTERFACE	
CN1149491C	SERIAL DATA AND CONTROL-BUS WITH DISTRIBUTION VOLTAGE			
CN214067283U	CXPI COMMUNICATION SYSTEM AND VEHICLE					
EP2319213A1	COMMUNICATING ON AN ELECTRICAL BUS					
EP3598409A1	TRANSCEIVER WITH GALVANIC ISOLATION MEANS
US201120033744A1 METHOD FOR TRANSMITTING DISCRETE ELECTRICAL SIGNALS
US20190089411A1 POWER LINE SIGNAL COUPLER
US201800337555A1 METHOD AND APPARATUS TO ENABLE COMMUNICATION AND CONTROL IN A POWER SYSTEM				
US20150222455A1	COMMUNICATION SYSTEM						
US20200412573A1	TRANSCEIVER DEVICE FOR A BUS SYSTEM AND METHOD FOR REDUCING CONDUCTED EMISSIONS	
US20210036884A1	USER STATION FOR A SERIAL BUS SYSTEM AND METHOD FOR TRANSMITTING A MESSAGE IN A SERIAL BUS SYSTEM
US20220116075A1	TRANSMITTER FOR POWER LINE COMMUNICATION				
US7404094B2	RELAY SET IN NETWORK DEVICE AND METHOD THEREOF				
US9946675B2	FAULT-TOLERANT LOOP FOR A COMMUNICATION BUS				
WO2006043130A1	BIDIRECTIONAL COMMUNICATION						
WO2011057023A1	DRIVER CIRCUIT AND SYSTEM						
WO2019138664A1	POWER LINE COMMUNICATION DEVICE, VEHICLE-MOUNTED DEVICE AND VEHICLE-MOUNTED SYSTEM
"IEEE APPROVED DRAFT STANDARD FOR DC POWER TRANSMISSION AND COMMUNICATION TO DC LOADS," IN IEEE P2847/D4, SEPTEMBER 2021 , VOL., NO., PP.1-92, 10 NOV. 2021. (YEAR: 2021)
"IEEE DRAFT STANDARD FOR DC POWER TRANSMISSION AND COMMUNICATION TO DC LOADS," IN P2847/D2, MAY 2021 , VOL., NO., PP.1-87, 23 JUNE 2021.

A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU TADESE whose telephone number is (571)272-2478.  The examiner can normally be reached on Monday - Friday (9 - 5 PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M. Fan can be reached on 571.272.3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BERHANU TADESE/Primary Examiner, Art Unit 2632